December 17, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 HARDAWAY NET-WORKS, INC., Appellant

NO. 14-13-00874-CV                          V.

                 THE CONCENTRIC3 GROUP, INC., Appellee
                    ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on July 1, 2013. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Hardaway Net-Works, Inc.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.